NONPRECEDENTIAL  DISPOSITION  
                                To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                          United States Court of Appeals
                                            For  the  Seventh  Circuit
                                            Chicago,  Illinois  60604  
                                          Submitted  February  21,  2014  
                                           Decided  February  24,  2014  
  
  
                                                          Before  
  
                                       RICHARD  D.  CUDAHY,  Circuit  Judge  
  
                                       FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                       DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  13-­‐‑2952                                                                Appeal   from   the   United  
                                                                               States   District   Court   for   the  
UNITED  STATES  OF  AMERICA,  
                                                                               Western   District   of   Wiscon-­‐‑
      Plaintiff-­‐‑Appellee,                                                   sin.  
                   v.                                                            
                                                                               No.  06-­‐‑CR-­‐‑032-­‐‑WMC-­‐‑01  
JON  HECKMAN,                                                                  William   M.   Conley,   Chief  
       Defendant-­‐‑Appellant.                                                 Judge.  
  
                                                        
                                                  Order  
                                                        
     While  on  supervised  release  for  a  bank-­‐‑robbery  conviction,  Jon  Heckman  repeatedly  
tested  positive  for  marijuana.  He  also  was  convicted  in  state  court  of  misdemeanor  
theft.  The  district  court  revoked  his  release,  ordered  him  to  serve  one  day’s  imprison-­‐‑
ment,  and  added  six  months  to  his  period  of  supervision.  Three  failed  drug  tests  later,  
the  court  revoked  his  release  again,  this  time  sending  Heckman  to  prison  for  11  months,  
to  be  followed  by  another  six  months  of  supervision.  
       
     Heckman  appealed.  His  newly  appointed  lawyer  believes  that  the  appeal  is  frivo-­‐‑
lous  and  seeks  leave  to  withdraw.  See  Anders  v.  California,  386  U.S.  738  (1967).  We  invit-­‐‑

                                                                                                                           
No.  13-­‐‑2952                                                                                    Page  2  

ed  Heckman  to  respond,  see  Circuit  Rule  51(b),  but  he  did  not.  We  therefore  limit  our  
review  to  the  issues  discussed  in  counsel’s  submission,  which  in  the  absence  of  any  rea-­‐‑
son  to  think  Heckman  dissatisfied  appears  to  cover  the  bases.  See  United  States  v.  Schuh,  
289  F.3d  968,  973–74  (7th  Cir.  2002).  
      
    Counsel  first  considers  whether  Heckman  could  argue  that  the  court  abused  its  dis-­‐‑
cretion  by  revoking  his  supervised  release.  Like  counsel,  we  conclude  that  such  an  ar-­‐‑
gument  would  be  frivolous.  Heckman  failed  seven  drug  tests  in  less  than  a  year  (he  
does  not  deny  that  tests  detected  drug  metabolites),  so  revocation  was  mandatory.  18  
U.S.C.  §3583(g)(4).  
      
    The  other  potential  question  is  whether  a  plausible  challenge  could  be  mounted  to  
the  district  court’s  choice  of  sanction—which  may  be  set  aside  only  if  “plainly  unrea-­‐‑
sonable.”  See  United  States  v.  Kizeart,  505  F.3d  672,  674–75  (7th  Cir.  2007).  We  agree  with  
counsel’s  conclusion  that  any  appellate  argument  would  be  frivolous.  The  statute  au-­‐‑
thorizes  two  years  in  prison,  see  §3583(e)(3)  (maximum  for  persons  convicted  of  Class  C  
felonies,  of  which  bank  robbery  is  one),  and  the  district  court  explained  that  a  return  to  
prison  was  necessary  to  hold  Heckman  accountable  for  his  repeated  violations,  while  
the  extra  six  months  following  release  would  help  ensure  that  he  avoids  drugs.  See  18  
U.S.C.  §3553(a)(2)(A),  (B).  
      
    Counsel’s  motion  to  withdraw  is  granted,  and  the  appeal  is  dismissed  as  frivolous.